Per Curiam.

Petitioner, Association of the Bar, moves to confirm the report of the Referee. It appears that respondent was admitted to practice in 1959. Various complaints against respondent were received by petitioner and an interview was had in October, 1966. At the interview respondent agreed to produce certain files. He never did, nor has petitioner or any of the former clients who complained been able to get in touch with him since. He served no answer to the petition, and did not appear before the Referee.
The six charges are based on gross neglect of the matters entrusted to respondent by four different clients. Of these charges, one was not pursued by petitioner due to absence of the complaining client. In the other instances, not only neglect but substantial loss to the clients was established.
*323Respondent’s default in regard to these charges shows a lack of responsibility rendering him unfit to continue as a member of the Bar.
Respondent should be disbarred.
McGivern, J. P., Markewich, McNally, -Steuer and Tilzer, JJ., concur.
Respondent disbarred effective July 20, 1970.